Citation Nr: 0308718	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  01-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
January to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which denied the veteran's 
increased rating claim for chronic lumbosacral strain, 
currently evaluated as 40 percent disabling.  The veteran 
disagreed with this decision in January 1998, and the RO 
issued a statement of the case to the veteran and his 
representative in April 1998.  Also in April 1998, the RO 
requested additional VA outpatient treatment records 
pertinent to this claim from the VA Medical Center in 
Baltimore, Maryland.  These records were received at the RO 
and associated with the veteran's claims folder in September 
1998, at which time the veteran was entitled to a 
supplemental statement of the case.  See 38 C.F.R. 
§ 19.31(b)(1) (2002).  In accordance with VAOGCPREC 9-97, the 
veteran had 60 days to perfect an appeal of the November 1997 
rating decision from the date that a supplemental statement 
of the case should have been issued by the RO following the 
receipt of additional VA outpatient treatment records 
pertinent to his claim.  See VAOGCPREC 9-97, 62 Fed. Reg. 
15567 (Feb. 11, 1997).  By subsequent rating decision issued 
in November 2000, the veteran's increased rating claim for 
chronic lumbosacral strain again was denied, and he perfected 
an appeal of this decision in September 2001.  Given the 
procedural history outlined above, the Board will construe 
the veteran's substantive appeal as timely with respect to 
the November 1997 rating decision.

The Board notes that the veteran's entitlement to a total 
disability rating based on individual unemployability (TDIU) 
(hereinafter, the "TDIU claim") was denied in a rating 
decision issued by the RO in February 1996, based on the 
contemporaneous evidence then of record, including an April 
1992 statement from Dr. F.S.P., M.D., concerning the 
veteran's unemployability.  The veteran was notified of this 
decision in February 1996.  This decision was not appealed.  
After the veteran filed a new informal TDIU claim in March 
1998, the RO denied this claim in an August 1998 rating 
decision and notified the veteran of this decision that same 
month.  This decision also was not appealed.  To the extent 
that the veteran has filed a new TDIU claim, by virtue of 
filing a VA Form 646 in September 2002 in which the veteran's 
unemployability is discussed, this claim is referred back to 
the RO for appropriate disposition.

The Board also notes that, as the evidence of record 
reasonably raises the issue of the veteran's entitlement to a 
permanent and total disability rating for non-service-
connected pension purposes, this claim is referred back to 
the RO for appropriate disposition.  In this regard, it is 
noted that the veteran and his service representative 
submitted statements on a VA Form 9 dated in September 2001 
and a VA Form 646 dated in September 2002 alleging that the 
veteran is unemployable due to non-service-connected 
psychiatric problems.

Finally, as the veteran's service representative addressed 
the potential applicability of the revised Diagnostic Code 
5293 to the veteran's service-connected chronic lumbosacral 
strain, and specifically waived the veteran's right to 
receive notice of this revised Diagnostic Code, the Board 
concludes that no notice is required under these 
circumstances.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002)); 38 C.F.R. § 20.903(c) 
(2002); see generally Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991) (where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies). 


FINDINGS OF FACT

1.  The veteran's service-connected chronic lumbosacral 
strain is not manifested by pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasm, or other neurological findings appropriate to the site 
of the diseased lumbosacral disc with little intermittent 
relief.

2.  The veteran's service-connected chronic lumbosacral 
strain is not manifested by incapacitating episodes, or 
periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest and treatment by a 
physician, or by orthopedic or neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly or nearly constantly.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent 
for chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his increased rating 
claim for chronic lumbosacral strain.  The veteran and his 
representative were provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  By means of the discussions in the 
currently appealed rating decision, the statement of the 
case, and the supplemental statement of the case, they were 
informed of VA's obligations to notify and assist claimants 
under the VCAA, and they were notified of what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim.  These documents also provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim and the 
requirement to submit medical evidence that comported with a 
higher evaluation for chronic lumbosacral strain.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Finally, 
the veteran and his representative were notified in a 
December 2002 letter that his appeal had been certified to 
the Board and requested that any additional evidence in 
support of his claim be submitted to the Board.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file consists 
of the veteran's service medical records and post-service 
medical records, including VA outpatient treatment reports.  
The veteran has stated in the course of this appeal that he 
does not have any additional medical records.  Further, VA 
advised the veteran and his representative in a letter, dated 
in November 2002, that the veteran was being scheduled for a 
personal hearing at the RO in December 2002, and notified 
them they could bring any evidence they wished to offer in 
support of the veteran's claim.  It is noted that the veteran 
failed to report for this hearing.  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the 
increased rating claim for chronic lumbosacral strain poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet.App. 384 (1993).

II.  Increased Evaluation for Chronic Lumbosacral Strain

Factual Background

The veteran received a routine future examination in October 
1997, which the RO treated as a new informal increased rating 
claim for chronic lumbosacral strain.  See 38 C.F.R. 
§ 3.157(b)(1) (2002).  As noted above, in November 1997, the 
RO denied the veteran's increased rating claim for chronic 
lumbosacral strain in a rating decision that was sent to the 
veteran and his representative on December 23, 1997.  
Accordingly, the time for perfecting an appeal of this 
determination did not expire until December 23, 1998.  See 
38 C.F.R. § 20.302 (2002).  The veteran filed a Notice of 
Disagreement with this decision in January 1998.  The RO 
issued a statement of the case in April 1998 and, for the 
reasons noted above, the veteran perfected a timely appeal 
with respect to the November 1997 rating decision.  The 
evidence submitted during the pendency of this appeal 
includes the veteran's VA outpatient treatment records for 
the period of October 1996 to August 2001, and lay 
statements.

A review of the veteran's VA outpatient treatment records for 
the period of October 1996 to August 2001 indicates that, on 
routine future outpatient spine examination accomplished at 
the VA Medical Center in Baltimore, Maryland (hereinafter, 
"VAMC Baltimore"), in October 1997, the veteran complained 
that his right leg felt weak.  The veteran provided a medical 
history of falling 3 stores and landing on his back on a 
banister after his ship was hit by a mortar and being 
hospitalized for 1 month with a back injury during service.  
The examiner noted that the veteran had a poor recollection 
of events due to a possible head injury suffered at the time 
of his reported in-service accident, he was unable to work, 
and he used a cane in order to support himself.  Physical 
examination of the veteran showed that he was very limited in 
his range of motion, secondary to pain, his back had 
approximately 30 degrees of flexion, 10 degrees of extension, 
and 10 degrees of lateral rotation, his reflexes were present 
bilaterally and equal, there was diffuse weakness in his 
lower extremities, and his motor strength was 3/5 in the 
lower extremities and not quite 4/5 in his anterior tibia, 
plantar flexors, quadriceps, hip flexors, and knee extensors.  
The examiner noted that the veteran's sensory examination was 
otherwise intact.  X-rays from 1995 were reviewed and showed 
a lumbosacral spine with no definite abnormalities.  The 
diagnosis was most likely consistent with multiple disc 
herniations causing an impingement upon the lumbosacral nerve 
roots.  

On a VA Medical Certificate from Fort Howard Primary Care 
Clinic dated on October 13, 1997, the veteran complained of 
low back pain that radiated into his hips, mild paresthesias, 
some weakness, and positive sciatica, and requested pain 
medication.  In the veteran's medical history, it was noted 
that he had experienced chronic back pain since Vietnam when 
he had fallen and some machinery had landed on his back, and 
that he was status-post back surgery following this in-
service back injury.  Physical examination of the veteran 
revealed that his back was tender in the lumbosacral midline 
and over the iliac crest.  The impression was low back pain, 
chronic.

On a VA Medical Certificate from VAMC Baltimore dated on 
January 5, 1998, the veteran complained of new onset back 
pain since December 1997 and requested pain medication.  The 
veteran was sent to the Primary Care Clinic (PCC) for intake 
and no further assessment or impressions were provided.  Once 
at the PCC on January 5, 1998, the veteran's complaint of new 
onset back pain since December 1997 was noted again.  The 
veteran's medical history included a 10-year history of low 
back pain.  No physical examination results were provided.  
The assessment was a long history of low back pain.

On VA outpatient examination at VAMC Baltimore accomplished 
in February 1998, the veteran complained of chronic low back 
pain that was worse in rainy weather.  The examiner noted 
that the veteran had used a back brace for many years which 
had helped with his back pain.  The veteran's medical history 
was as noted above.  No pertinent physical examination 
results were provided.  The examiner noted that there were 
minimal records in the veteran's chart.  The assessment 
included a history of lumbosacral sprain and a history of 
(low back) trauma.  

On an outpatient visit to the Trauma Recovery Program at VAMC 
Baltimore accomplished in March 1998, no complaints were 
noted.  The veteran reported in his medical history that he 
had injured his back in service during a training drill while 
crossing a three-story high obstacle that had collapsed.  He 
stated that he remembered waking up in the infirmary and 
being hospitalized for three months.  No further assessment 
or impressions were provided.

On VA outpatient examination accomplished at VAMC Baltimore 
in March 2000, the veteran complained of progressive lower 
extremity numbness that increased during cold weather and 
activities that exacerbated an in-service back injury, but he 
denied tingling and weakness.  The examiner noted that the 
veteran was status-post lumbosacral spine injury in 1971 when 
he reported falling 2 stories.  The veteran reported 
experiencing previous lower extremity numbness, but was 
ambulating with difficulty at this examination, and stated 
that he had received adequate pain relief using medication, 
relaxation, and meditation techniques in the past.  Physical 
examination revealed that the veteran's lumbosacral spine and 
paraspinal region were tender to palpation, motor nerves 
examination was 5/5 bilaterally in the lower extremities 
except for 4+/5 on plantar flexion and dorsiflexion, and the 
veteran had some difficulty performing a heel-to-shin test 
(on cerebral nerves examination) secondary to his lumbar 
spine pain.  The assessment included tenderness to palpation 
along the lumbar spine, and that the veteran was somewhat 
weak when plantar and dorsiflexing, although it was noted 
that the remainder of the veteran's motor nerves examination 
was normal.  The examiner also opined that the veteran's leg 
numbness could be caused by spinal stenosis or damage 
secondary to a previous injury.  

In a statement received at the RO in July 2000, the veteran 
reported that his low back condition had worsened, he had 
injured his spine, and he was paralyzed.  

On VA spine examination accomplished at VAMC Baltimore in 
August 2000, the veteran had no specific complaints and was 
very vague and difficult for the examiner to evaluate when 
asked if there had been any deterioration in his condition.  
The examiner concluded that there had not been much change in 
the veteran's condition and expressed "strong suspicions 
that much of what [the veteran] is talking about is 
functional and that he can do better than he demonstrates 
before me today."  The examiner questioned the accuracy of 
the examination results and noted that the veteran's claims 
file was unavailable for review.  The veteran reported a 
medical history that included falling off a scaffold and 
injuring his back during service.  Physical examination 
revealed that the veteran walked with a limp and light 
support on his right foot owing to a recent injury, and he 
walked bent over and with an exaggerated limp.  The examiner 
also questioned the reliability of the physical examination 
findings that he obtained, because the veteran would only 
flex to 60 degrees, his extension was to 10 degrees, his 
lateral deviation was 10 degrees in each direction, and the 
examiner noted that the veteran would not use his whole body 
during physical examination and yet also did not seem to be 
in too much pain.  X-rays were obtained and interpreted as 
showing mild levoscoliosis in the lumbar region and slight 
narrowing of the L4-5 disc space.  It was noted that the 
remaining disc spaces were well preserved and demonstrated 
normal vertebra size, configuration, and alignment, and there 
was no fracture or dislocation noted.  The radiologist's 
impression was degenerative disc disease at disc L4-5.  The 
examiner's impression was chronic back strain.  

On VA outpatient examination accomplished at VAMC Baltimore 
on September 6, 2000, no complaints were noted.  The veteran 
provided a medical history that was significant for chronic 
lumbosacral strain.  Physical examination noted that the 
veteran's abdomen was not palpated because the veteran was 
wearing a back brace at the time of the examination.  The 
diagnosis was chronic lumbosacral strain condition, with a 
notation that musculoskeletal and neurological examinations 
had been deferred because the veteran had a follow-up 
neurological examination scheduled.  

On a follow-up VA outpatient neurological examination 
accomplished at VAMC Baltimore on September 6, 2000, the 
veteran complained of back pain.  The examiner noted that the 
veteran's claims file was unavailable for review and that the 
veteran provided a medical history that included a back 
injury that had occurred in 1971.  The examiner also noted 
that the veteran wore a back brace and reported that he had 
the ability to lift 10-20 pounds, sit 10-15 minutes, stand 5-
10 minutes, and walk 10 minutes.  Physical examination of the 
veteran revealed no weakness, atrophy, or fasciculation 
(muscle twitching), and normal sensation.  The diagnosis was 
chronic lumbar strain.  

On a VA pre-operative evaluation for same-day hernia surgery 
accomplished at VAMC Baltimore in May 2001, the veteran 
complained of back pain in the lumbar region that he rated as 
8 out of 10 on a pain scale.  The examiner noted that the 
veteran reported a medical history that included questionable 
transient musculoskeletal paralysis in 1971 and chronic low 
back pain, but denied any recent spine injury.  The veteran's 
past surgical history included lumbar back surgery 
accomplished in 1971.  Physical examination revealed a full 
range of motion in the veteran's musculoskeletal system.  No 
pertinent assessment was provided.  

On VA pre-operative evaluation for radical retropubic 
prostatectomy accomplished at VAMC Baltimore in July 2001, 
the veteran rated his pain as 0 out of 10 on a pain scale, 
his medical history included a chronic history of lumbosacral 
strain, and his surgical history included a closure of a 
laceration on his back accomplished in 1971 after the veteran 
reportedly fell through a skylight during service.  A review 
of the veteran's systems revealed chronic low back pain and 
occasional arthralgias (or joint pain) of his bilateral lower 
extremities.  Physical examination of the veteran revealed no 
spinal or costovertebral angle (CVA) tenderness, and his 
musculoskeletal range of motion was limited on spine flexion 
and rotation secondary to back pain.  No pertinent assessment 
was provided.  

On VA oncology/hematology consultation obtained at VAMC 
Baltimore in August 2001, no pertinent complaints were noted.  
The veteran's medical history included a lumbosacral spine 
injury sustained during the Vietnam War.  No other pertinent 
information or assessment was provided.

In an Informal Brief submitted on the veteran's behalf by his 
service representative and dated in March 2003, the veteran's 
VA examination in August 2000 was cited as evidence that the 
record demonstrated radiculopathy associated with the 
veteran's service-connected chronic lumbosacral strain such 
that the veteran was entitled to an increased evaluation.  It 
also was noted that the version of Diagnostic Code 5293 in 
effect prior to September 23, 2002, was more favorable to the 
veteran and provided a basis for increasing the evaluation on 
the veteran's service-connected chronic lumbosacral strain 
above 40 percent disabling.

Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran's chronic lumbosacral 
strain is more disabling that currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet.App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994); see also Powell 
v. West, 13 Vet. App. 31, 35 (1999) ( all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet.App. 202 
(1996) (hereinafter, "DeLuca"), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, because the veteran already receives the 
maximum rating allowable by Diagnostic Code 5292 due to lost 
lumbar spine motion, the Board need not look at functional 
loss attributable to pain on use.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002); Johnson v. Brown, 9 Vet.App. 7, 11 (1996); 
DeLuca, supra.

The Court also has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
As noted above, although the veteran was not provided with 
notice of the regulatory changes made to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), his service representative 
specifically discussed the applicability of the revised 
Diagnostic Code 5293 as a basis for increasing the disability 
evaluation assigned to the veteran's service-connected 
chronic lumbosacral strain above 40 percent, and waived 
receipt of the notice of the regulatory changes to Diagnostic 
Code 5293, in an Informal Brief dated in March 2003.  
Although the agency of original jurisdiction (in this case, 
the RO) has not had the opportunity to adjudicate the 
veteran's increased rating claim according to the revised 
Diagnostic Code 5293, the Board determines that the veteran 
is not prejudiced by the change in law that occurred after 
the initiation of his claim.  See Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  

Here, the veteran's service-connected chronic lumbosacral 
strain is currently evaluated as 40 percent disabling under 
Diagnostic Code 5292, which provides disability evaluations 
based on the limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5292, an evaluation of 40 percent disabling 
is available where the limitation of motion of the lumbar 
spine is severe, and is the maximum benefit allowed under 
this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Therefore, because no greater benefit can flow 
to the veteran under Diagnostic Code 5292, consideration of 
the above code section is not required.  See 38 C.F.R. § 4.14 
(2002); VAOPGCPREC 36-97, 63 Fed. Reg. 31262  (Dec. 12, 
1997).  

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 5292, his 
chronic lumbosacral strain must be rated by analogy to 
another Diagnostic Code in order to determine whether the 
increased rating sought on appeal should be granted.  
Therefore, the Board next turns to the appropriateness of 
evaluating the veteran's service-connected chronic 
lumbosacral strain under Diagnostic Code 5293, which rates a 
veteran's disability based on the extent of intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); see also Butts v. Brown, 5 Vet.App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should be 
upheld so long as it is supported by an explanation and 
evidence).  In that regard, the Board also notes that the VA 
Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to rating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002)).  Those provisions, which became effective 
September 23, 2002, replaced the rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect through September 
23, 2002).  The amended rating criteria are sufficiently 
different from those in effect through September 23, 2002.  
Accordingly, the Board will consider both the old and new 
rating criteria under Diagnostic Code 5293 and apply the 
criteria which are most favorable to the veteran.

Under the former Diagnostic Code 5293, in effect prior to 
September 23, 2002, an evaluation of 40 percent disabling is 
available where the intervertebral disc syndrome is severe, 
manifested by recurring attacks, and with intermittent 
relief.  The next higher evaluation of 60 percent disabling, 
which is the maximum benefit available under the former 
Diagnostic Code 5293, is available where the intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
through September 23, 2002).

Under the revised Diagnostic Code 5293, in effect since 
September 23, 2002, the veteran's intervertebral disc 
syndrome can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25 (2002), separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with intervertebral disc syndrome, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised 
Diagnostic Code 5293 defines an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest and treatment prescribed by a 
physician.  Chronic orthopedic and neurologic manifestations 
are defined as orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly or nearly so.  Orthopedic and neurologic 
disabilities are to be evaluated using criteria for the most 
appropriate Diagnostic Code or Codes.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects seen in each spinal segment are clearly 
distinct, each segment should be evaluated on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  An evaluation of 40 percent 
disabling is available under the revised Diagnostic Code 5293 
where the incapacitating episodes of intervertebral disc 
syndrome have a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Finally, the highest 
evaluation of 60 percent disabling, the maximum benefit 
allowed under the revised Diagnostic Code 5293, is available 
where a veteran's intervertebral disc syndrome is manifested 
by incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002)).  

The veteran's chronic lumbosacral strain also could be rated 
under other "limitation of motion" Diagnostic Codes for 
evaluating spine disabilities.  For example, Diagnostic Code 
5289 provides disability ratings based on the extent of 
ankylosis of the lumbar spine.  Where the ankylosis of the 
lumbar spine is favorable, a 40 percent disability rating is 
available under this Diagnostic Code.  Where the ankylosis of 
the lumbar spine is unfavorable, a 50 percent disability 
rating, the maximum available under this Diagnostic Code, is 
provided.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  Alternatively, under Diagnostic Code 5295, an 
evaluation of 40 percent disabling is available when the 
veteran's lumbosacral strain is severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, the loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above symptoms with abnormal mobility on forced 
motion, and is the maximum benefit allowed under this 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Taking into account the relevant evidence discussed above, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the preponderance of the evidence is 
against an increased rating of the veteran's service-
connected chronic lumbosacral strain.  Specifically, the 
Board finds that, under either the former Diagnostic Code 
5293, in effect until September 23, 2002, or the revised 
Diagnostic Code 5293, in effect since September 23, 2002, the 
veteran's service-connected chronic lumbosacral strain does 
not meet the criteria for an increased rating above 40 
percent disabling, based on the lack of record evidence 
demonstrating either pronounced intervertebral disc syndrome, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months, or separate chronic orthopedic and neurologic 
manifestations in combination with other disabilities.  See 
Butts, supra.

Viewing the evidence of record under the former Diagnostic 
Code 5293, the Board finds that there is no evidence that the 
veteran's service-connected chronic lumbosacral strain is 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief.  For 
example, although it was noted on VA neurological examination 
accomplished in March 2000 that the veteran had difficulty in 
the heel-to-shin test (which tested his cerebral nerves) and 
that he was somewhat weak when plantar and dorsiflexing, the 
examiner concluded that the remainder of the veteran's motor 
nerves examination was normal.  Further, the examiner who saw 
the veteran in August 2000 questioned whether there had been 
any change in the veteran's spinal condition and whether the 
examination results were accurate given that the veteran did 
not use his whole body on physical examination, and also 
noted that the veteran did not seem to be in too much pain.  
VA nerves examination accomplished on September 6, 2000, 
revealed that the veteran had no weakness, atrophy, or 
fasciculation (muscle twitching) and normal sensation.  
Finally, the veteran's musculoskeletal system demonstrated a 
full range of motion on examination in May 2001.  Given the 
symptomatology associated with the veteran's service-
connected chronic lumbosacral strain, and given that there 
was no evidence on objective examination that the veteran's 
chronic lumbosacral strain manifested itself as pronounced 
intervertebral disc syndrome, the Board finds that the 
veteran's service-connected chronic lumbosacral strain was 
most appropriately rated as 40 percent disabling, and an 
increased rating is not warranted, under the former 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective through September 23, 2002).

Turning to the veteran's entitlement to an increased rating 
for chronic lumbosacral strain under the revised Diagnostic 
Code 5293, the Board finds that there is no evidence that the 
veteran's service-connected chronic lumbosacral strain is 
manifested by incapacitating episodes or periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest and treatment by a physician.  It is noted 
that, although the veteran received regular periodic VA 
examinations during the pendency of this appeal, none of the 
examiners who saw him diagnosed any acute signs and symptoms 
of intervertebral disc syndrome that required bed rest.  The 
only potentially incapacitating episode of intervertebral 
disc syndrome was reported by the veteran in a medical 
history obtained on VA examination in May 2001, at which time 
he reported a transient episode of musculoskeletal paralysis 
in 1971.  The examiner who saw the veteran in May 2001 
questioned whether this reported episode of paralysis was 
accurate and noted on physical examination that the veteran's 
musculoskeletal system demonstrated a full range of motion.  
The veteran's chronic lumbosacral strain also has not 
resulted in either chronic neurologic or orthopedic 
manifestations in combination with other disabilities such 
that, under 38 C.F.R. § 4.25 (2002), he is entitled to an 
increased evaluation based on a combined disability rating 
for any separate neurologic or orthopedic manifestations and 
all other disabilities.  In this regard, although the Board 
recognizes that the veteran was diagnosed with chronic back 
strain on examination in August 2000 and was diagnosed with 
chronic lumbar strain on examination in September 2000, the 
veteran is not service connected for any disabilities other 
than chronic lumbosacral strain.  Finally, the evidence does 
not show, and the veteran does not contend, that 
intervertebral disc syndrome is present in more than one 
spinal segment.  Given the symptomatology associated with the 
veteran's chronic lumbosacral strain, and especially given 
that there were no incapacitating episodes or chronic 
manifestations complained of or noted on VA examinations 
accomplished during the pendency of this appeal, the Board 
finds that the veteran is not entitled to an increased 
evaluation above 40 percent disabling under the revised 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002)).     

The Board has considered whether an increased evaluation for 
the veteran's service-connected chronic lumbosacral strain is 
warranted under the other potentially applicable Diagnostic 
Codes listed above.  On the facts of this claim, although the 
veteran's subjective complaints of lower extremity numbness 
and back pain were noted on VA examinations accomplished 
during the pendency of this appeal, his chronic lumbosacral 
strain does not meet the requirements entitling him to a 
higher evaluation under the other potentially applicable 
Diagnostic Codes listed above.  In this regard, the Board 
points out that, as ankylosis of the lumbar spine is not 
currently (medically) demonstrated, an increased evaluation 
in excess of 40 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5289, is not for consideration.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).  Additionally, the Board notes 
that the veteran also would not be entitled to an increased 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), 
because he is already receiving the highest evaluation of 40 
percent disabling potentially available under this Diagnostic 
Code.  Therefore, because no greater benefit can flow to the 
veteran if his chronic lumbosacral strain were evaluated 
under Diagnostic Code 5295, consideration of this code 
section is not required.  See 38 C.F.R. § 4.14 (2001); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (Dec. 12, 1997).

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected chronic 
lumbosacral strain presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In this 
regard, it is noted that, on VA examination accomplished in 
August 2000, the examiner stated that he had been unable to 
verify the veteran's occupational history because of the 
veteran's vague answers and he also had been unable to 
determine why the veteran was not working at the time of this 
examination.  A review of the remaining evidence in the 
veteran's claims folder does not indicate that his chronic 
lumbosacral strain was shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or otherwise to render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for an increased rating in excess 
of 40 percent for chronic lumbosacral strain.  Id.  In 
reaching this conclusion, the Board offers no opinion as to 
the merits of the veteran's TDIU claim, to the extent that he 
has filed a new TDIU claim, as that claim has been referred 
to the RO for appropriate disposition (as noted above).

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an increased rating 
on the veteran's chronic lumbosacral strain.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  The 
appeal is denied.


ORDER


Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 40 percent disabling, is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

